Citation Nr: 1222421	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  07-29 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.

2.  Entitlement to an evaluation in excess of 50 percent disabling for service-connected posttraumatic stress disorder (PTSD) from April 27, 2004 to February 10, 2011.

3.  Entitlement to an evaluation in excess of 70 percent disabling for service-connected PTSD from February 11, 2011, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  Service in the Republic of Vietnam is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2010, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In October 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC for further development.  A complete analysis of the RO's compliance with the October 2010 Remand directives is included in both the Duties to Notify and Assist and Remand sections below.  Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the October 2010 Board Remand, the RO assigned the Veteran a 70 percent disability rating for PTSD, effective February 11, 2011.  The Veteran was advised of the grant of the increased rating in August 2011, but he did not withdraw his claim for an increased rating.  Therefore, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (the veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  Additional, pertinent evidence was added to the Veteran's file in Virtual VA and a waiver of his right to review of such evidence by the agency of original jurisdiction (AOJ) was submitted in May 2012.  As such, the Board will proceed to consider the case.  See 38 C.F.R. § 20.1304(c) (2011).

The issue of entitlement to service connection for skin cancer, to include as due to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  From April 27, 2004 to February 10, 2011, the Veteran's PTSD manifested in moderate symptoms such as panic attacks more than once a week, some impairment of memory, depressed mood, and some difficulty in establishing social relationships resulting in moderate impairment of social functioning; it does not manifest in deficiencies in most areas with serious symptoms such as suicidal ideation, obsessional rituals, near-continuous panic or depression affecting the ability to function, impaired impulse control, or an inability to establish and maintain effective relationships.

2. From February 11, 2011, forward, the Veteran's PTSD manifested in deficiencies in most areas due to serious symptoms such as panic attacks occurring two to three times per week, severe anxiety, avoidance behavior, depression, and irritability spells, resulting in serious impairment of social functioning; it does not manifest in total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss.


CONCLUSIONS OF LAW

1.  From April 27, 2004 to February 10, 2011, the criteria for an evaluation in excess of 50 percent disabling for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 3.321(b), 4.130, Diagnostic Code 9411 (2011).

2.  From February 11, 2011, forward, the criteria for an evaluation in excess of 70 percent disabling for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 3.321(b), 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, but does not have to discuss each item of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Service connection was established for PTSD in an April 2003 rating decision and a 30 percent disability rating was assigned.  In January 2005, the RO increased the Veteran's evaluation for PTSD to 50 percent disabling, effective April 27, 2004, which was continued in a November 2005 rating decision (currently on appeal).  An August 2011 rating decision increased his PTSD rating disability to 70 percent, effective February 11, 2011.

The Veteran's PTSD is rated under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  Important for this case, a 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

Under Diagnostic Code 9411, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM- IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

As to some of the factors that go into making credibility determinations both the Court and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

In this case, over the course of the claims and appeals process, the Veteran has been afforded numerous examinations of his psychiatric disability and has undergone continuous psychiatric treatment.  Indeed, in this case and as mentioned above, the Board will discuss the most salient and probative evidence of record, which include the VA psychiatric examinations that have been afforded to the Veteran throughout both periods on appeal.

The Board will first address whether an evaluation in excess of 50 percent disabling is warranted for the Veteran's service-connected PTSD from April 27, 2004 to February 10, 2011.  

In April 2004, the Veteran underwent a VA psychiatric examination.  Upon mental status examination, the Veteran was neat, tidy, cooperative, and talked clearly, audibly, and rationally.  His speech was clear and lacked spontaneity.  His affect was dysphoric and the examiner noted that he looked older than his age with a sense of helplessness and hopelessness prevailing.  He was fully oriented and was able to recall the last two Presidents.  The Veteran appeared to be in the dull normal range of intelligence clinically and was unable to remember the name and address of two in the family easily.  He was able to spell the word "world" forwards, but not backwards.  He presented no bizarre thought process and his fund of general knowledge was fair.  No auditory or visual hallucination was elicited and his insight and judgment to problem seemed to be fair.  The Veteran had no homicidal or suicidal ideations or plans.

Also, at that time, the Veteran reported living with his wife and his son lived nearby.  He has a granddaughter and did not belong to any club or association.  However, he did indicate that he goes to church daily.  The examiner noted that he is able to take of personal chores and hygiene.  Based on the above, the VA examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55-60, reflecting moderate symptoms of PTSD with moderate impairment in social and occupational functioning.

Indeed, a VA mental health clinic note from July 2004 revealed a GAF score of 55, supporting the findings of the April 2004 VA examination, which indicated moderate psychiatric symptoms due to the Veteran's service-connected PTSD.  In July 2005, another VA mental health clinic note indicated improvement with a GAF score of 65, reflecting more mild psychiatric symptoms with some difficulty in social and occupational functioning.

In September 2005, the Veteran was afforded another VA psychiatric examination.  There, the Veteran complained of depression, anxiety, shortness of breath, weakness, and nightmares.  He reported that he felt survivor guilt and was "having a hard time coping."  He also indicated that ten days prior to the VA psychiatric examination, he underwent heart surgery.

Upon mental status evaluation, the examiner indicated that the Veteran was neat, tidy, cooperative, and talked clearly, audibly, and rationally.  He walked with a cane, felt weak, tired, and had no energy.  At that time, he did not drive because of the recent heart surgery.  His mood was dysphoric and depressed but he was fully oriented.  A sense of helplessness and hopelessness prevailed but the Veteran denied suicidal or homicidal ideations.  He was able to spell the word "world" forwards but not backwards and reported that he "just can't concentrate."  Also, at that time, there were no auditory or visual hallucinations, no bizarre thought process, and his fund of general knowledge was fair.  His insight, judgment, and problem solving was also fair.

With respect to daily functioning, the examiner noted that the Veteran currently stayed at home with his wife and had no particular hobbies.  There was no alcohol or drugs.  The Veteran rarely went to church and did not belong to any club or institutions.  Based on the above, the examiner assigned a GAF of 50-55.  While a GAF of 50 is included on the higher spectrum of more serious psychiatric symptoms, the Veteran's overall symptomatology at that time reflected more moderate impairment in occupational and social functioning.  Indeed, the examiner noted that the Veteran "seems to be adjusting fair, though recently there has been a little deterioration because of the recent surgery from which he seems to be recouping."  Thus, it appears that the Veteran's lower GAF score in September 2005 was reflective of his adjustments to recent surgery and recuperation.

The Veteran's VA treatment records following the September 2005 VA examination do not provide any additional favorable evidence, either individually or as a whole, which would warrant an evaluation in excess of 50 percent disabling for PTSD from April 27, 2004 to February 10, 2011.

The Veteran underwent another VA psychiatric examination in December 2008.  He reported that his symptoms had increased in the last four years and indicated that his mother died four years ago.  His mother's death, his heart surgery in 2005, as well as his wife's health problems, all increased his depression and anxiety problems and PTSD symptoms.  He reported having nightmares once a week and becomes angry easily, especially at his wife, but remains married.  He also indicated that he has panic attacks about three to four times per month.  With respect to daily activities, the examiner noted that the Veteran is able to take care of himself and helps with chores.  He reported that he does not go out much and does not have social activities.  He also indicated that he has not been to church by himself in years.  Most of his time is spent at home.

Upon mental status examination, the examiner noted that the Veteran's mood was euthymic, his affect was flat, and that his behavior was proper.  His thought processes were coherent but slow.  He showed psychomotor retardation with a slowed thought process and slow movements.  The Veteran's thought content indicated no delusions and no audiovisual hallucinations although he sometimes felt like somebody was hollering his name.  His cognition indicated that he was oriented to year and month but thought it was December 8 or 9, instead of the correct day of examination.  He reported depression and could do serial 7 subtractions from 100.  He had no active suicidal or homicidal thoughts but had reported some forgetfulness.  The examiner noted that this was related to his concentration as far as memory, but on clinical examination, memory, insight, and judgment were fairly intact.

Based on the above, the examiner assigned a GAF of 50 (down five GAF points from 55 in the last year), suggesting some serious PTSD symptoms.  However, the examiner explained that while the Veteran's psychiatric symptoms had increased as compared to before, this increase is related to "other symptoms of major depression, generalized anxiety disorder secondary to the life stressors which are non-service-connected."  Indeed, the examiner explicitly indicated that the Veteran's symptoms "affect him moderately with functional impairment with physical and sedentary employment as far as service-connected condition of connected symptoms of PTSD are concerned."

The Veteran's VA treatment records following the December 2008 VA examination do not provide any additional favorable evidence, either individually or as a whole, which would warrant an evaluation in excess of 50 percent disabling for PTSD from April 27, 2004 to February 10, 2011.

Based on the above, the Board finds that from April 27, 2004 to February 10, 2011, the Veteran's PTSD more closely approximates a 50 percent disability rating and his disability picture does not warrant an evaluation in excess of 50 percent disabling.

During this period, the Veteran was assigned GAF scores ranging from 50 to 60, indicating PTSD symptoms that are moderate, resulting in moderate impairment of occupational and social functioning.  The Board notes that a GAF score of 50 had been assigned during this appeal period, suggesting serious symptoms and impairment in occupational and social functioning.  However, as discussed above, upon closer analysis, it is clear that the Veteran's PTSD symptoms were more consistent with moderate PTSD symptoms, reflecting higher GAF scores.  Indeed, the September 2005 and December 2008 examiners fully explained that while the Veteran's psychiatric symptoms, as a whole, had increased in severity, the increase was mostly due to life stressors affecting the Veteran at that time and that the symptoms related to PTSD remained moderate.

Also, the December 2008 VA examination indicated that the Veteran was not fully oriented to time as he correctly stated the year and month but was inaccurate as to the exact date by a couple of days, which suggested some spatial disorientation.  However, as explained above, the examiner explicitly indicated that the Veteran's symptoms related to PTSD were moderate, reflecting 50 percent disability picture.

In short, the evidence of record for this time period on appeal establishes that the Veteran's PTSD resulted in occupational and social impairment due to more moderate symptoms, indicating a disability evaluation no higher than 50 percent disabling.  In this case, the evidence does not establish that the Veteran had deficiencies in most areas with serious symptoms such as suicidal ideation, obsessional rituals, near-continuous panic or depression affecting the ability to function, impaired impulse control, or an inability to establish and maintain effective relationships.  Indeed, while the Veteran sometimes indicated difficulties with his wife, he remained married.  In addition, although his attendance decreased in frequency over the course of this period on appeal, he continued to attend church with his wife.  As such, a 70 percent disability rating for PTSD is not warranted for this appeal period.

The Board now turns to whether an evaluation in excess of 70 percent disabling is warranted from February 11, 2011, forward.

The most probative evidence of record for this period on appeal is the February 2011 VA examination.  At that time, the Veteran reported that his anxiety level had increased and had nightmares two to three times per month.  He also reported panic attacks occurring two to three times per week and feeling depressed with decreased energy and interest in activities.  The Veteran admitted to having thoughts of giving up on life but reported that he had never attempted to hurt himself.  He also indicated that he gets irritable and angry easily but tries to control himself.  He reported that he has been married for the last 36 years but isolates himself and does not socialize much.  The examiner noted that the Veteran spends time at home and does not go to church.

Upon mental status examination, the examiner indicated that the Veteran was shaven, made eye contact, had slow thought processes, and had a feeble voice.  His mood was rated as 5 on a scale of one to 10, with 10 feeling the happiest and one feeling depressed.  His anxiety level was rated at 8 on a scale of one to 10, with 10 feeling high anxiety and one feeling calm.  His immediate memory recall was two out of three but his recent and remote memory were intact.  He was fully oriented and was able to do serial 7 subtractions from 100.  He was not actively suicidal or homicidal, he had no auditory or visual hallucinations, and showed fairly intact insight and judgment.

The Veteran was assigned a GAF of 45, indicating serious PTSD symptoms resulting in impairment in occupational and social functioning with deficiencies in most areas.  However, while a GAF of 45 reflects more serious psychiatric symptoms, the evidence did not reveal suicidal ideation, obsessional rituals, impaired impulse control, spatial disorientation, or neglect of personal appearance or hygiene.  Regardless, the examiner noted that the Veteran's assigned GAF score was reflective of his diagnosed PTSD.  Indeed, the examiner stated that the "current severity is severe, effecting him seriously with serious impairment in social and occupational functioning."  

Thus, only with consideration of the benefit-of-the-doubt doctrine and the February 2011 VA examination which revealed a GAF score of 45, is a 70 percent evaluation warranted.  Indeed, a disability rating in excess of 70 percent is not appropriate given the evidence during this period on appeal.  It is important to note that without considering the GAF score of 45 with the associated rationale from the VA examiner, there would be little basis for the 70 percent evaluation as the Veteran's symptomatology, as recorded in the February 2011 examination report, reflects more moderate PTSD symptoms.

In short, the evidence of record for this time period on appeal establishes that the Veteran's PTSD resulted in occupational and social impairment due to more moderate to serious symptoms, indicating a disability evaluation no higher than 70 percent disabling.  The evidence does not establish that the Veteran had total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss.  In fact, while the record reflects some difficulty in his marriage, he has maintained his relationship with his wife for 36 years.  As such, a 100 percent disability rating for PTSD is not warranted.

Indeed, in this case, the Board has reviewed the Veteran's copious VA treatment reports in both his physical claims file and his file in Virtual VA.  His VA treatment records following the February 2011 VA examination do not provide any additional favorable evidence, either individually or as a whole, which would warrant an evaluation in excess of 70 percent disabling for PTSD from February 11, 2011, forward.  

A complete review of the Veteran's record, to include the above VA treatment records, private medical records, and Social Security Administration (SSA) records, do not provide any additional evidence in favor of the Veteran's claims for a higher evaluation of his PTSD during either period on appeal and for reasons noted above, provides evidence against such a claim. 

With respect to claims for an increased rating, the Board has also considered the Veteran's statements that his disabilities are worse than currently rated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of the disorder according to the appropriate diagnostic codes.

Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which these disabilities are evaluated.

In short, the Board does not find evidence that the ratings assigned for the Veteran's PTSD should be increased for any other separate period based on the facts found during either appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within either period on appeal.  The findings of more serious impairment were first found in April 2004 and February 2011 during the VA examinations.  As such, evaluations in excess of 50 percent disabling for PTSD from April 27, 2004 to February 10, 2011 and in excess of 70 percent disabling from February 11, 2011, forward, are not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Based on the above, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Extraschedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

The record does not establish that the rating criteria are inadequate for either period on appeal.  To the contrary, ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from PTSD.  There are no manifestations of his PTSD that have not been contemplated by the rating schedule and adequate evaluations were assigned based on evidence showing the symptomatology and/or disability.

Evidence of record does not indicate that the Veteran was ever hospitalized for his PTSD.  Also, while the Veteran is not currently employed, the evidence does not reflect marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation).  In this regard, entitlement to TDIU has already been granted.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  Therefore, no referral for extraschedular consideration is required for either period on appeal and no further analysis is in order.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

An error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As will be explained below, neither the Veteran nor his representative has alleged prejudicial error and none has otherwise been shown.

In April 2005, June 2005, July 2008, and August 2008 notice letters, the RO advised the Veteran that he may submit evidence showing that his claimed service-connected PTSD had increased in severity and described the types of information and evidence that he should submit in support of his claims.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of his claims.  The RO further explained how VA determines the disability rating and the effective date, which satisfied Dingess notice requirements.  Moreover, although no longer required, the Veteran was provided with the schedular criteria under which his disability was rated in post-adjudicatory documents.

In addition, the Veteran and his representative were provided with copies of the above November 2005 rating decision on appeal, the August 2007 SOC, and the November 2008, February 2009, and August 2011 SSOCs, which include discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.

Regarding VA's duty to assist in claims development, the RO afforded the Veteran with VA medical examinations in April 2004, September 2005, December 2008, and February 2011, in connection with his claim.  The examination reports have been reviewed, and they cumulatively include all relevant findings necessary to evaluate the claims adjudicated herein.  Collectively, the reports are deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Also, treatment records adequately identified as relevant to the Veteran's claims have been obtained, to the extent possible, or otherwise submitted and are associated with the claims file.  As noted above, upon review, additional pertinent treatment records found in the Veteran's electronic record through Virtual VA.  This new evidence is accompanied by a waiver of his right to AOJ review of such evidence.  38 C.F.R. § 20.1304(c) (2011).  Moreover, the Veteran and his representative have submitted several written statements in connection with his claim and during the course of his appeal.

The Board further finds that there has been substantial compliance with its prior October 2010 Board Remand to the extent that the Veteran's SSA records and VA treatment records were obtained and a contemporaneous VA examination of the Veteran's PTSD was afforded.  Stegall v. West, 11 Vet. App. 268 (1998).  The RO's compliance with the October 2010 Board Remand as it pertains to his claim for entitlement to service connection for skin cancer, to include as due to herbicide exposure is addressed in the Remand section below.

Significantly, neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  


ORDER

Entitlement to an evaluation in excess of 50 percent disabling for service-connected PTSD from April 27, 2004 to February 10, 2011, is denied.

Entitlement to an evaluation in excess of 70 percent disabling for service-connected PTSD from February 11, 2011, forward, is denied.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the additional delay, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In October 2010, the Board remanded this issue for additional development, to include obtaining SSA records, VA treatment records, and a medical nexus opinion regarding the Veteran's claimed skin cancer.

The relevant records have been obtained and associated with the claims file, however, while the record reflects that a VA examination was conducted in February 2011 pursuant to the Board's Remand, upon review of the examination report, the Board finds that the medical opinion provided by the examiner with respect to the claim for entitlement to service connection for skin cancer, to include as due to herbicide exposure, is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In the February 2011 examination report, the VA examiner opined that the "Veteran's diagnosis of the skin cancer with status post excision is not caused by or related to his military service as well as exposure to herbicide in Vietnam."  Importantly, however, the Board finds that the examiner did not provide an adequate rationale for his conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Here, the examiner merely indicated that the Veteran had no skin condition upon separation from active service and that skin cancer is not a presumptive disease under 38 C.F.R. §§ 3.307 and 3.309(e).  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that where the veteran has provided lay testimony of an in-service injury, an examiner cannot ignored that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical record).  Indeed, in this case, it is presumed that the Veteran was exposed to herbicides during active service and the examiner cannot provide a negative opinion purely upon the basis of an absence of a skin condition in the service treatment records.

Also, in this regard, even if the claimed disability is not on the list of diseases subject to presumptive service connection due to exposure to an herbicide agent, service connection may be established by proof that the claimed disability was actually caused by exposure to an herbicide agent during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Court has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary and that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, another remand is necessary to obtain an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. If possible, request that the medical professional who conducted the February 2011 VA examination review the claims file and provide an addendum medical opinion.  The claims file must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report (an examination of the Veteran is not required).

The examiner is asked to provide a rationale (beyond what has already been provided) for his conclusion that the Veteran's skin cancer is not caused by or related to his active service, to include his presumed exposure to herbicides.  In this regard, the rationale should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. If the February 2011 examiner is no longer available, the claims file should be reviewed by another VA physician to render an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's skin cancer is related to his military service, to include his presumed exposure to herbicides in Vietnam.  

The claims file must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  The examiner should provide a complete rationale for such conclusion.

3. Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.

In this regard, the RO should ensure that the detailed questions asked by the Board have been addressed by the examiner.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the addendum or report of examination.  If the requested report does not include adequate responses to the specific opinions and rationale requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

4. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.

If the benefit sought is not granted, the appellant and his representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


